ORDER
PER CURIAM
Michael Tanner pleaded guilty to one count of first-degree robbery and one count of armed criminal action. The plea court sentenced Tanner to two concurrent terms of 18 years in prison. Subsequently, Tanner filed a Rule 24.035 motion for post-conviction relief. The motion court denied it without an evidentiary hearing. We now consider Tanner’s appeal of that denial.
Arguing that the motion court clearly erred in denying his Rule 24.035 motion without an evidentiary hearing, Tanner raises two points on appeal: that plea counsel rendered ineffective assistance (1) by failing to advocate for a more favorable sentence for Tanner by calling four witnesses who were willing to testify to his addiction to opiates, and (2) by failing to keep an alleged promise that if Tanner pleaded guilty, counsel would ask the plea court to give him the minimum sentences for his offenses: ten years for first-degree robbery and three years for armed criminal action. Because the motion court did not clearly err in determining that Tanner’s ineffective assistance claims are refuted by the record and do not entitle him to relief or even an evidentiary hearing, we affirm.
We have concluded that an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).